Case 8:20-cv-00923-MSS-AEP Document1 Filed 04/21/20 Page 1 of 12 PagelID 1

IN THE UNITED STATES DISTRICT COURT
IN AND FOR THE MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
AMANDA MOON,
Plaintiff,
CASE NO.:
Vv. DIVISION:

BOB GUALTIERL in his Official Capacity
as Sheriff of Pinellas County, Florida.

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

COMES NOW the Plaintiff, AMANDA MOON, by and through her undersigned attorney,
and hereby files this Complaint and Demand for Jury Trial against Defendant PINELLAS
COUNTY SHERIFFS OFFICE for violations of 42 U.S.C. § 1983, as well as state law, and in
support thereof alleges the following:

INTRODUCTION

Plaintiff AMANDA MOON was an inmate under the care and control of the Pinellas
County Sheriff's Department, which is under the control of Defendant BOB GUALTIERI. During
her incarceration, deputies working as correctional officers for Pinellas County Sheriffs Office
used excessive force and subjected Plaintiff to physical injury. The deliberate conduct of

Defendant’s deputies caused Plaintiff to sustain severe and lasting injuries.

PARTIES AND GENERAL ALLEGATIONS

 

1. At all times relevant to this action, Plaintiff AMANDA MOON a natural person and

resident of Pinellas County, Florida, and was housed at the Pinellas County Jail.

 
Case 8:20-cv-00923-MSS-AEP Document1 Filed 04/21/20 Page 2 of 12 PagelD 2

2. At all times relevant to this action, Defendant BOB GUALTIERI (hereinafter referred to
as “SHERIFF GUALTIERI”), in his official capacity, was and is the Sheriff of Pinellas
County, Florida; SHERIFF GUALTIERI and his final policy decision makers were at all
times relevant hereto responsible for the policies, customs, procedures, and official
activities of the Pinellas County Sheriff's Office (“PCSO”).

3. As sheriff, Defendant SHERIFF GUALTIERI was responsible for the development,
promulgation, and implementation of policies, practices, and customs of the Pinellas
County Jail, as well as the hiring, training, control, supervision, and discipline off its
correction deputies and other personnel.

4. SHERIFF GUALTIERL, at all times material hereto as the duly appointed Sheriff of
Pinellas County, Florida, was and is responsible in his official capacity for the injuries
sustained by Plaintiff which give rise to this action.

5. At all times relevant to this action, the heretofore unnamed nonepatty individuals who
inflicted the physical harm upon Plaintiff were employees of and working within the scope
and course of their employment for PCSO; these individuals remain unnamed at the filing
of this action as discovery is ongoing.

JURISDICTION AND VENUE
6. This action is brought pursuant to 42 U.S.C. § 1983 to redress the deprivation, under color

of state law, of rights secured by the Constitution of the United States, the Eighth and

 

Fourteenth Amendments to the United States Constitution, as well as applicable state law. =
7. This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3).
8. This Court has supplemental jurisdiction to entertain claims arising under state law

pursuant to 28 U.S.C. § 1367 and Local Rule 1.02(b)(4).

 
Case 8:20-cv-00923-MSS-AEP Document1 Filed 04/21/20 Page 3 of 12 PagelD 3

9. Proper venue lies in this district pursuant to 28 U.S.C. § 1391 as a substantial part of the
events or omissions giving rise to this claim occurred in this district.

10. Plaintiff has filed a timely Notice of Claim pursuant to Fla. Stat. § 768.28 regarding
Plaintiff's state tort claims against Defendant SHERIFF GUALTIERI and said Defendant
has rejected the claim; there is no administrative exhaustion requirement regarding
Plaintiff's civil rights claims under 42 U.S.C. § 1983. See attached Exhibit A.

SUBSTANTIVE FACTS AND ALLEGATIONS

11. On or about March 16, 2019, Plaintiff AMANDA MOON suffered severe and lasting
injuries after being subjected to excessive use of force by correctional officers employed
by PCSO which is under the direct supervision and control of Defendant SHERIFF
GUALTIERI.

12. On the above date, Plaintiff was arrested and placed into custody at the Pinellas County
Jail located in Clearwater, Pinellas County, Florida.

13. While in custody, Plaintiff was under the control of correctional officers employed by
PCSO.

14, While in custody, handcuffs were placed on Plaintiff in a dangerous fashion, as the cuffs
were secured so tightly that Plaintiff’s hands were caused to swell to the point that Plaintiff
lost feeling in both hands.

15. Plaintiff was subsequently strapped to a chair by heretofore unnamed employees for PCSO

 

before being transferred to a cell in the jail.
16. Once in a cell and while Plaintiff was still handcuffed, female correctional officers who
were employed by PCSO, but have yet to be identified, pushed Plaintiff to the floor and

battered Plaintiff by kneeing Plaintiff in the back.

 
Case 8:20-cv-00923-MSS-AEP Document1 Filed 04/21/20 Page 4 of 12 PagelD 4

17. Plaintiff suffered a dislocated shoulder and broken arm due to the excessive force used by
the female correctional officers.

18. Following the incident, Plaintiff proceeded to complain about her injuries, but no assistance
was provided to Plaintiff regarding her injuries.

19. Plaintiff's injuries were inflicted upon her by correctional officers working within the
course and scope of their employment for PCSO, which is under the direct supervision and
control of Defendant SHERIFF GUALTIERI. .

20. As a result of the excessive force used by employees for Defendant SHERIFF
GUALTIERI, Plaintiff suffered severe and lasting injuries.

21. All conditions precedent to the initiation or maintenance of this action have been performed
by Plaintiff AMANDA MOON, or have occurred, or have been waived.

COUNT I—Excessive Use of Force Pursuant to 42 U.S.C. § 1983 in Violation of the Fighth
and Fourteenth Amendments

22. Plaintiff AMANDA MOON repeats and re-alleges paragraphs one (1) through twenty-one
(21) above as if fully set forth herein and further alleges:

23. This Count is brought pursuant to 42 U.S.C. § 1983 to redress violations of the Eighth and
Fourteenth Amendments to the United States Constitution.

24. Plaintiff AMANADA MOON was unlawfully subjected to cruel and unusual punishment
by employees for Defendant SHERIFF GUALTIERI through the intentional use of force

when Plaintiff was battered in a jail cell and sustained severe and lasting injuries. =

 

25. The use of force against Plaintiff by correctional officers employed and supervised by

Defendant SHERIFF GUALTIERI was excessive, unjustified, and unnecessary.

 
Case 8:20-cv-00923-MSS-AEP Document1 Filed 04/21/20 Page 5 of 12 PagelD 5

26. The use of force by Defendant’s employees was excessive because Plaintiff was confined
to a jail cell, handcuffed and strapped to a chair, and therefore posed no threat to officers,
other inmates, or herself.

27. The excessive use of force by Defendant SHERIFF GUALTIERI’s correctional officers
caused Plaintiff AMANDA MOON to suffer bodily injury and resulting pain and suffering,
disfigurement, mental anguish, and loss of capacity for the enjoyment of life.

28. The excessive use of force by Defendant SHERIFF GUALTIERI’S correctional officers
was objectively unreasonable given the totality of the circumstances.

29. This cause of action is brought by Plaintiff AMANDA MOON against Defendant
SHERIFF GUALTIERI for the excessive use of force and cruel and unusual punishment
under color of law that deprived Plaintiff AMANDA MOON of her constitutionally
protected rights under the Eighth and Fourteenth Amendments to the United States
Constitution.

30. Defendant SHERIFF GUALTIERI failed to prepare his deputies, particularly the unnamed
deputies involved herein, on how to safely encounter, interact with, and confine inmates
without implementing the use of excessive force; Defendant SHERIFF GUALTIERI knew
encounters of this nature were likely and further knew he had a duty to exercise reasonable
care in training his deputies concerning the confinement of inmates without causing severe

injuries.

 

31. The prevalence and recurrence of excessive force incidents including PCSO deputies in the
general public and, notably, in the jail systems, put Defendant SHERIFF GAULTIERI on
notice that his deputies must be trained in proper methods of intervention without the use

of excessive force.

 
Case 8:20-cv-00923-MSS-AEP Document1 Filed 04/21/20 Page 6 of 12 PagelD 6

32. The need to restrain from the use of excessive force, except in extreme instances, is so
manifest and obvious that training each deputy employed by Defendant SHERIFF
GUALTIERI is a condition precedent to successful and safe work by deputies for
Defendant SHERIFF GUALTIERI; the incident described herein that bled to Plaintiff's
severe and lasting injuries was in no way the type of extreme circumstance that would
warrant the use of excessive force.

33. Defendant SHERIFF GUALTIERI either completely lacks a sufficient and adequate
training program for his deputies to address these prevalent concerns or has deficient or
nominal training in this area; as a result, Defendant SHERIFF GAULTIERI’s deputies are
not prepared to handle predictable and frequent physical encounters with inmates in the
Pinellas County Jail.

34. By the failures set forth above, Defendant SHERIFF GUALTIERI acted with deliberate
indifference to a known risk of constitutional deprivation to Plaintiff AMANDA MOON
and other similarly situated citizens.

35. As a result of Defendant SHERIFF GUALTIERI’s deliberate indifference to the risk of
deprivation of Plaintiff AMANADA MOON’s and other similarly situated citizens’
constitutional liberty interests, Plaintiff suffered severe and lasting injuries and incurred
resulting damages.

36. Plaintiff AMANADA MOON could not have reasonably discovered that Defendant ~

 

SHERIFF GUALTIERI failed to provide adequate training in avoidance of excessive force
because such knowledge was specifically held by officers and agents of Defendant

SHERIFF GUALTIERI.

 
Case 8:20-cv-00923-MSS-AEP Document1 Filed 04/21/20 Page 7 of 12 PagelD 7

37. Despite its knowledge of prior instance of unconstitutional conduct, Defendant SHERIFF
GUALTIERI failed to take remedial action; it was the policy of Defendant SHERIFF
GUALTIERI to inadequately train, supervise, and discipline his deputies, specifically the |
heretofore unnamed deputies herein, regarding avoidance of the use of excessive force,
thereby failing to adequately discourage further violations on the part of Defendant’s
deputies. -

‘38. The wrongful policies, practices, customs, and/or usages complained of herein demonstrate
a deliberate indifference on the part of Defendant SHERIFF GUALTIERI to the
constitutional rights of Plaintiff AMANDA MOON and other similarly situated citizens,
and this deliberate indifference is the direct and proximate cause of the violations of
Plaintiffs rights alleged herein.

39. As a direct and proximate result of the conduct of Defendant SHERIFF GUALTIERI,
Plaintiff | AMANDA MOON suffered bodily injury and resulting pain and suffering,
disfigurement, mental anguish, loss of capacity for the enjoyment of life, and/or the loss of
ability to earn money; Plaintiff's losses are either permanent or continuing, and Plaintiff
will likely suffer these losses in the future in violation of Plaintiff's rights.

WHEREFORE, Plaintiff AMANDA MOON hereby respectfully requests this Honorable
Court award Plaintiff the damages defined herein, any and all other compensatory damages for

injuries suffered by Plaintiff, attorneys’ fees, and such other and further relief as this Court deems ~

 

just and equitable.
DAMAGES
40. Plaintiff AMANDA MOON repeats and re-alleges paragraphs one (1) through thirty-nine

(39) above as if fully set forth herein and further alleges:

 
Case 8:20-cv-00923-MSS-AEP Document1 Filed 04/21/20 Page 8 of 12 PagelD 8

41. As a direct and proximate result of the aforementioned acts and/or omissions committed
by Defendant SHERIFF GUALTIERI, Plaintiff AMANDA MOON’s constitutional rights
were violated and Plaintiff suffered injuries and resulting damages; as such, Plaintiff seeks
recovery from Defendant SHERIFF GUALTIERI for all damages to which Plaintiff may
be entitled under both state and federal law for the injuries and damages sustained,
including, but not limited to, the following:

a. Physical pain and suffering of a past, present, and future nature;

b. Emotional pain and suffering of a past, present, and future nature;

c. Permanent impairment of a past, present, and future nature;

d. Loss of enjoyment of life of a past, present, and future nature;

e. Pre- and post-judgment interests for all 42 U.S.C. § 1983 claims;

f. Post-judgment interests for any state law claim;

g. Statutory and discretionary costs;

h. Attorneys’ fees where permitted by 42 U.S.C. § 1988 or state law;

i. All such further relief, both general and specific, to which Plaintiff may be entitled
under the circumstances detailed herein.

42. Plaintiff reserves the right to amend this Complaint to add parties and to include a claim
for punitive damages once the proper procedures have been followed pursuant to Fla. Stat.

§ 768.72. _.

 

DEMAND FOR JURY TRIAL
Plaintiff AMANDA MOON hereby demands trial by jury on all issues so triable. DATED

this 21st day of April 2020.

 
Case 8:20-cv-00923-MSS-AEP Document 1 Filed 04/21/20 Page 9 of 12 PagelID 9

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing was served along with

the summons via process server on Sheriff Bob Gualtieri, Pinellas County Sheriff's Office, 10750

Ulmerton Road, Largo, FL 33779.

Respectfully  () (_
OC

/s/ Jeremy S. Clark

JEREMY S. CLARK, ESQUIRE
Florida Bar No.: 006475

Clark Law

10812 Gandy Blvd

St. Petersburg, Florida 33702
(727) 202-691 7/(727) 202-6918 (fax)
Jeremy@tampabayfloridalawyers.com
Cari@tampabayfloridalawyers.com
Service@tmapabayfloridalawyers.com
Attorney for Plaintiff

 

 
Case 8:20-cv-00923-MSS-AEP Document 1 Filed 04/21/20 Page 10 of 12 PagelD 10

Exhibit A

Jeremy Clark, Esq. - Partner
Jeremy@TampaBayFloridaLawyers.com

Cari Clark, Esquire - Partner TampaBayFloridaLawyers.com
Cari@TampaBayFloridaLawyers.com 10812 Gandy Blvd.

St. Petersburg, Florida

Daniel Hartpence, Esq.-Attorney . .
Daniel@TampaBayFloridaLawyers.com , Phone: on bore
aX: 727.202.
Cory Powell, Esq.-Attorney

Cory@TampaBayFloridaLawyers.com
April 3, 2019
VIA CERTIFIED MAIL RETURN RECEIPT REQUESTED

Pinellas County Sheriff’s Office
Office of the Sheriff

P.O. Drawer 2500

Largo, FL 33779-2500

RE: AMANDA MOON
Date and Place of Birth: 10/23/1979; Los Angeles, CA
SSN: XXX-XX-XXXX

vs.

PINELLAS COUNTY SHERIFF’S OFFICE and
COUNTY OF PINELLAS, FLORIDA

\ NOTICE OF INTENT TO FILE AN ACTION PROVIDED
PURSUANT TO FLORIDA STATUTE 768.28(6)(a)

To Whomever It May Concern:

Pursuant to Fla. Stat. § 768.28(6)(a), notice is hereby given of a claim and intent to file a civil action in
the Circuit Court for Pinellas County, Florida, on behalf of Claimant Michael Stagnone to recover
damages against the Pinellas County Sheriffs Office and the County of Pinellas, Florida.

Ms. Moon has been injured and damaged as a direct consequence of the negligent actions and/or inactions
of the Pinellas County Sheriff’s Office and/or the County of Pinellas, Florida. Ms. Moon suffered severe
and lasting injuries as the result of the negligent actions of employees for the Pinellas County Sheriff's
Office.

This incident occurred on March 16, 2019, when Ms. Moon was arrested and take into custody by
employees of the Pinellas County Sheriff’s Office. While being held in custody at the Pinellas County
Jail, two female officers for the Pinellas County Sheriffs Office became violent with Ms. Moon and in an

 

 

 

CLARK LAW

 
Case 8:20-cv-00923-MSS-AEP Document1 Filed 04/21/20 Page 11 of 12 PagelD 11

RE: Amanda Moon vs. Pinellas County Sheriff's Office and the County of Pinellas, Florida
Date of Incident: March 16, 2019

2|Page

act of excessive force inflicted severe and lasting injuries upon Ms. Moon, to include a broken arm. Ms.
Moon now seeks redress for the injuries inflicted upon her by employees for the Pinellas County Sheriff's
office, as well as all other damages Ms. Moon incurred as a result.

The Claimant is aware of no adjudicated penalties, fines, fees, victim restitution, or other judgments in
excess of $200 imposed upon her by any civil, criminal, or administrative tribunal. Moreover, the Claimant
does not owe the State of Florida or any of its agencies, officers, or subdivisions any prior adjudicated
unpaid claims in excess of $200.

One hundred eighty (180) days from the date of this Notice, should this claim be unresolved, the Claimant
will bring an action against the Pinellas County Sheriff’s Office and the County of Pinellas, Florida, for
the liability-creating conduct detailed herein and the damages due therefore. Nothing in this Notice should
be interpreted Or is intended as a waiver by the Claimant to at any time bring another claim or action to
which the facts entitle her, against the Pinellas County Sheriff's Office, the County of Pinellas, Florida,
or any individual or entity, as to any claim for which notice is unnecessary. .

Upon receipt of this notice, please contact me so we can discuss this matter in its entirety. I look forward
to reaching an amicable and prompt resolution to this matter. This Firm appreciates your time and
consideration on this case.

Sincerely,

Jeremy Clark, Esq.
Clark Law
JC/ejp

 

 

CLARK LAW

 

 
Case 8:20-cv-00923-MSS-AEP Document1 Filed 04/21/20 Page 12 of 12 PagelD 12

   
 

  

Sheriff Bob Gualtieri
Pinellas County Sheriff’s Office

"Leading The Way For A Safer Pinellas"

   

April 12, 2019

Jeremy Clark, Esquire
Clark Law

10812 Gandy Blvd.

St. Petersburg, FL 33702

RE: Amanda Moon .
Date of Incident: March 16, 2019

Dear Mr. Clark:

We are in receipt of your letter dated April 3, 2019. I will review the matter and respond
accordingly; however, this acknowledgment should not be deemed a waiver under §768.28,
Florida Statutes.

Please direct all future correspondence to my attention.

Sincerely,

  
   

cDonough
Associate Counsel

AFM5rfr

 

 

10750 Ulmerton Road P.O. Drawer 2500 - Largo, FL 33779 (727) 582-6200 hitp://www.pesoweb.com

 
